UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 1, 2017 The First of Long Island Corporation (Exact name of the registrant as specified in its charter) New York 001-32964 11-2672906 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 10 Glen Head Road Glen Head, New York 11545 (Address of principal executive offices) (Zip Code) (516) 671-4900 (Registrant’s telephone number) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 2.02 Results of Operations and Financial Condition On May 1, 2017, The First of Long Island Corporation issued a press release disclosing material non-public information regarding the Corporation’s financial condition as of March 31, 2017 and its results of operations for the three month period then ended. The press release is furnished as Exhibit 99.1 to this Form 8-K filing. Item 9.01Financial Statements and Exhibits Exhibit 99.1 – Press release dated May 1, 2017 regarding the Corporation’s financial condition as of March 31, 2017 and its results of operations for the three month period then ended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. The First of Long Island Corporation (Registrant) By: /s/ William Aprigliano William Aprigliano Senior Vice President & Chief Accounting Officer (principal accounting officer) Dated: May 3, 2017
